Case 9:16-bk-11912-DS   Doc 769 Filed 01/03/19 Entered 01/03/19 16:51:46   Desc
                          Main Document    Page 1 of 5
Case 9:16-bk-11912-DS   Doc 769 Filed 01/03/19 Entered 01/03/19 16:51:46   Desc
                          Main Document    Page 2 of 5
Case 9:16-bk-11912-DS   Doc 769 Filed 01/03/19 Entered 01/03/19 16:51:46   Desc
                          Main Document    Page 3 of 5
Case 9:16-bk-11912-DS   Doc 769 Filed 01/03/19 Entered 01/03/19 16:51:46   Desc
                          Main Document    Page 4 of 5
Case 9:16-bk-11912-DS   Doc 769 Filed 01/03/19 Entered 01/03/19 16:51:46   Desc
                          Main Document    Page 5 of 5
